The following order was signed by
Chief Judge Webster J. Oliver and Judge Irvin C. Mollison:
order
The plaintiff in the above-entitled action, by its counsel, Ulmer, Berne, Laronge, Glickman & Curtis, having moved this court for an order transferring the above-enumerated protests to the next Cleveland, Ohio, trial calendar of this court, and Sharretts, Paley & Carter, attorneys for American Sponge & Chamois Co., Inc., party in interest, having appeared in opposition thereto, and the said attorneys for the party in interest having moved this court for an order for payment of expenses and reasonable counsel fees in the event that the motion for transfer be granted, and the said counsel for the plaintiff, and George Cochran Doub, Assistant Attorney General, attorney for the United States, defendant, having appeared in opposition to the said motion for payment of expenses and counsel fees,, and due consideration of the matters having been had, it is hereby
*307ORDERED that the said motion for transfer to the next Cleveland, Ohio, docket of this court be and the same is hereby granted only upon conditions that, on or before April 1, 1959, the plaintiff pay or cause to be paid to the attorney for the party in interest the sum of one hundred sixty dollars ($160) for the traveling and subsistence expenses of counsel to Cleveland and return, and it is
Further Ordered that the foregoing condition is limited in application to hearing at the Cleveland calendar of this court, scheduled in that city beginning April 17, 1959, at 10 a.m., and it is
Further Ordered that, to the extent indicated above, the motion made by counsel for the party in interest be and the same is hereby granted, but that the said motion in all other respects, and with reference to the payment of counsel fees, be and the same is hereby denied.